Case 2:21-cv-01816 Document 1-42 Filed 02/26/21 Page 1 of 11 Page ID #:474




             EXHIBIT AP
          Case 2:21-cv-01816 Document 1-42 Filed 02/26/21 Page 2 of 11 Page ID #:475




Amgen Reports Fourth Quarter And Full Year 2018 Financial Results
January 29, 2019

THOUSAND OAKS, Calif., Jan. 29, 2019 /PRNewswire/ -- Amgen (NASDAQ:AMGN) today announced financial results for the fourth quarter and full
year 2018 in comparison to comparable periods in 2017. Key results include:

        For the fourth quarter, total revenues increased 7 percent to $6.2 billion.
                Product sales grew 8 percent globally. New and recently launched products including Repatha® (evolocumab),
                Prolia® (denosumab), KYPROLIS® (carfilzomib) and XGEVA® (denosumab) showed double-digit growth.
        For the full year, total revenues increased 4 percent to $23.7 billion, with 3 percent product sales growth.
        GAAP earnings per share (EPS) increased to $3.01 in the fourth quarter and to $12.62 for the full year driven by higher
        total revenues, a lower tax rate as the prior year was impacted by U.S. tax reform and lower weighted-average shares
        outstanding.
                For the fourth quarter, GAAP operating income increased 6 percent to $2.4 billion and GAAP operating margin
                decreased 0.6 percentage points to 39.7 percent. For the full year, GAAP operating income increased 3 percent to
                $10.3 billion and GAAP operating margin decreased 0.3 percentage points to 45.5 percent.
        Non-GAAP EPS increased 18 percent in the fourth quarter to $3.42 and 14 percent for the full year to $14.40 driven by
        higher total revenues, a lower tax rate and lower weighted-average shares outstanding.
                For the fourth quarter, non-GAAP operating income increased 6 percent to $2.7 billion and non-GAAP operating
                margin decreased 0.6 percentage points to 45.3 percent. For the full year, non-GAAP operating income increased 2
                percent to $11.9 billion and non-GAAP operating margin decreased 0.9 percentage points to 52.6 percent.
        The Company generated $10.6 billion of free cash flow for the full year versus $10.5 billion in 2017.
        2019 total revenues guidance of $21.8-$22.9 billion; EPS guidance of $11.55-$12.75 on a GAAP basis and $13.10-$14.30
        on a non-GAAP basis.

"Through our continued solid operating performance in 2018, we met and exceeded our long-term financial commitments," said Robert A.
Bradway, chairman and chief executive officer. "Looking to the future, we are encouraged by our long-term growth prospects driven by our
                        portfolio of newer products, pipeline and ongoing success in international expansion."

$Millions, except EPS and percentages Q4'18 Q4'17 YOY Δ FY'18 FY'17 YOY Δ
Total Revenues                       $6,230$ 5,802 7% $23,747$22,849 4%
GAAP Operating Income                $2,382$ 2,245 6% $10,263$ 9,973 3%
GAAP Net Income (Loss)               $1,928$(4,264) * $ 8,394$ 1,979 *
GAAP Earnings (Loss) Per Share       $ 3.01$ (5.89) * $ 12.62$ 2.69 *
Non-GAAP Operating Income            $2,717$ 2,555 6% $11,857$11,658 2%
Non-GAAP Net Income                  $2,186$ 2,104 4% $ 9,573$ 9,246 4%
Non-GAAP EPS                         $ 3.42$ 2.89 18% $ 14.40$ 12.58 14%
* Change in excess of 100%

References in this release to "non-GAAP" measures, measures presented "on a non-GAAP basis" and to "free cash flow" (computed by subtracting
capital expenditures from operating cash flow) refer to non-GAAP financial measures. Adjustments to the most directly comparable GAAP financial
measures and other items are presented on the attached reconciliations.

Product Sales Performance

        Total product sales increased 8 percent for the fourth quarter of 2018 versus the fourth quarter of 2017. Product sales
        grew 3 percent for the full year.
        Repatha sales increased 62 percent for the fourth quarter and 72 percent for the full year driven by higher unit demand,
        offset partially by lower net selling price.
        BLINCYTO® (blinatumomab) sales increased 37 percent for the fourth quarter and 31 percent for the full year driven by
        higher unit demand.
        XGEVA sales increased 17 percent for the fourth quarter and 13 percent for the full year driven primarily by higher unit
        demand.
        Prolia sales increased 14 percent for the fourth quarter and 16 percent for the full year driven primarily by higher unit
        demand.
        KYPROLIS sales increased 11 percent for the fourth quarter and 16 percent for the full year driven by higher unit demand,
        offset partially by net selling price.
        Nplate® (romiplostim) sales increased 10 percent for the fourth quarter and 12 percent for the full year driven by higher
        unit demand.
        Sensipar/Mimpara® (cinacalcet) increased 8 percent for the fourth quarter driven by favorable changes in accounting
          Case 2:21-cv-01816 Document 1-42 Filed 02/26/21 Page 3 of 11 Page ID #:476
        estimates related to prior periods and higher net selling price, offset partially by lower unit demand. Sales increased 3
        percent for the full year driven primarily by higher net selling price, offset partially by lower unit demand.
        Vectibix® (panitumumab) sales increased 6 percent for the fourth quarter and 8 percent for the full year driven by higher
        unit demand.
        Neulasta® (pegfilgrastim) sales increased 5 percent for the fourth quarter driven by higher unit demand due primarily to an
        order from the U.S. government, offset partially by lower net selling price. Sales decreased 1 percent for the full year
        driven by favorable changes in accounting estimates in the prior year, offset partially by favorable changes in inventory.
        Parsabiv® (etelcalcetide) was launched in the U.S. in the first quarter of 2018 and sales grew 18 percent sequentially in
        the fourth quarter.
        Aimovig® (erenumab-aooe) was launched in the U.S. in the second quarter of 2018 and generated $95 million in sales in
        the fourth quarter.
        EPOGEN® (epoetin alfa) sales decreased 2 percent for the fourth quarter driven by lower net selling price, offset partially
        by higher unit demand. Sales decreased 8 percent for the full year driven primarily by lower net selling price.
        Aranesp® (darbepoetin alfa) sales decreased 3 percent for the fourth quarter driven primarily by unfavorable changes in
        inventory levels and lower net selling price. Sales decreased 9 percent for the full year driven by lower unit demand.
        Enbrel® (etanercept) sales decreased 8 percent for the fourth quarter and the full year driven by lower unit demand and
        lower net selling price.
        NEUPOGEN® (filgrastim) sales decreased 40 percent for the fourth quarter driven by lower net selling price and lower unit
        demand. Sales decreased 34 percent for the full year driven by lower unit demand and lower net selling price.

Product Sales Detail by Product and Geographic Region

$Millions, except percentages          Q4'18     Q4'17 YOY Δ
                                 US    ROW TOTAL TOTAL TOTAL
Repatha®                        $ 104$ 55$ 159$           98 62%
BLINCYTO®                            37     26     63     46 37%
XGEVA®                              344    112    456    391 17%
Prolia®                             430    225    655    574 14%
KYPROLIS®                           153     98    251    227 11%
Nplate®                             112     70    182    165 10%
Sensipar®/Mimpara®                  367     81    448    413 8%
Vectibix®                            74     94    168    159 6%
Neulasta®                         1,012    157 1,169 1,114 5%
Parsabiv®                           108     12    120      3 *
Aimovig®                             95      —     95      — *
Biosimilars**                         —     34     34      — *
EPOGEN®                             264      — 264       270 (2%)
Aranesp®                            228    246    474    491 (3%)
Enbrel®                           1,263     52 1,315 1,423 (8%)
NEUPOGEN®                            43     32     75    126 (40%)
Other***                             21     52     73     69 6%
Total product sales             $ 4,655$ 1,346$ 6,001$ 5,569 8%

* Change in excess of 100%
** Biosimilars includes KANJINTI™ and AMGEVITA ™ .
*** Other includes Bergamo, MN Pharma, IMLYGIC® and Corlanor®.
KANJINTI™ trade name is provisionally approved by the FDA.



$Millions, except percentages         FY'18      FY'17 YOY Δ
                                 US   ROW TOTAL TOTAL TOTAL
Repatha®                    $      358$   192$ 550$ 319 72%
BLINCYTO®                          134     96   230   175 31%
Prolia®                          1,500    791 2,291 1,968 16%
KYPROLIS®                          583    385   968   835 16%
XGEVA®                           1,338    448 1,786 1,575 13%
Nplate®                            438    279   717   642 12%
Vectibix®                          288    403   691   642 8%
Sensipar®/Mimpara®               1,436    338 1,774 1,718 3%
Parsabiv®                          302     34   336     5 *
Aimovig®                           119      —   119     — *
          Case 2:21-cv-01816 Document 1-42 Filed 02/26/21 Page 4 of 11 Page ID #:477
Biosimilars**                      —    55     55      — *
Neulasta®                      3,866 609 4,475 4,534 (1%)
Enbrel®                        4,807 207 5,014 5,433 (8%)
EPOGEN®                        1,010     — 1,010 1,096 (8%)
Aranesp®                         942 935 1,877 2,053 (9%)
NEUPOGEN®                        223 142      365    549 (34%)
Other***                          85 190      275    251 10%
Total product sales          $17,429$5,104$22,533$21,795 3%

* Change in excess of 100%
** Biosimilars includes KANJINTI™ and AMGEVITA ™ .
*** Other includes Bergamo, MN Pharma, IMLYGIC® and Corlanor®.
KANJINTI™ trade name is provisionally approved by the FDA.

Operating Expense, Operating Margin and Tax Rate Analysis

On a GAAP basis:

        Total Operating Expenses increased 8 percent in the fourth quarter and 5 percent for the full year. All expense
        categories benefited from savings from our transformation and process improvement efforts. Cost of Sales margin
        decreased 0.7 points in the fourth quarter due to lower royalty cost and the impact of Hurricane Maria charges in Q4 2017,
        offset partially by higher cost of manufacturing and higher acquisition-related intangibles amortization. For the full year,
        Cost of Sales margin decreased 0.5 points due to lower royalty cost, the favorable comparison to Hurricane Maria-related
        charges in 2017 and lower acquisition-related intangibles amortization, offset partially by higher cost of manufacturing.
        Research & Development (R&D) expenses increased 13 percent in the fourth quarter driven by higher spending on
        business development, our early oncology pipeline and late-stage development, offset partially by lower spending to
        support marketed products. For the full year, R&D expenses increased 5 percent driven by higher spending on our early
        pipeline, late-stage development and business development, offset partially by lower spending to support marketed
        products. Selling, General & Administrative (SG&A) expenses increased 9 percent in the fourth quarter due primarily to
        investments in product launches and marketed product support, offset partially by the favorable comparison to Hurricane
        Maria-related charges in Q4 2017. For the full year, SG&A expenses increased 9 percent due primarily to investments in
        product launches and marketed product support.
        Operating Margin decreased 0.6 percentage points in the fourth quarter to 39.7 percent, and decreased 0.3 percentage
        points for the full year to 45.5 percent.
        Tax Rate decreased in the fourth quarter and the full year due to the impacts of U.S. corporate tax reform.

On a non-GAAP basis:

        Total Operating Expenses increased 8 percent in the fourth quarter and 6 percent for the full year. All expense categories
        benefited from savings from our transformation and process improvement efforts. Cost of Sales margin decreased 1.1
        points in the fourth quarter due to lower royalty cost and the impact of Hurricane Maria charges in Q4 2017, offset partially
        by higher cost of manufacturing. For the full year, Cost of Sales margin decreased 0.2 points due to lower royalty cost and
        the favorable comparison to Hurricane Maria-related charges in 2017, offset partially by higher cost of manufacturing. R&D
        expenses increased 13 percent in the fourth quarter driven by higher spending on business development, our early
        oncology pipeline and late-stage development, offset partially by lower spending to support marketed products. For the full
        year, R&D expenses increased 5 percent driven by higher spending on our early pipeline, late-stage development and
        business development, offset partially by lower spending to support marketed products. SG&A expenses increased 9
        percent in the fourth quarter primarily due to investments in product launches and marketed product support, offset partially
        by the favorable comparison of Hurricane Maria-related charges in Q4 2017. For the full year, SG&A expenses increased
        10 percent due primarily to investments in product launches and marketed product support.
        Operating Margin decreased 0.6 percentage points in the fourth quarter to 45.3 percent, and decreased by 0.9
        percentage points for the full year to 52.6 percent.
        Tax Rate decreased 3.3 percentage points in the fourth quarter and 4.5 percentage points for the full year primarily due to
        the impacts of U.S. corporate tax reform.

$Millions, except percentages                 GAAP                 Non-GAAP
                                     Q4'18 Q4'17 YOY Δ        Q4'18 Q4'17 YOY Δ
Cost of Sales                        $1,096 $1,059   3%        $819 $816     —%
% of product sales                   18.3% 19.0% (0.7) pts.   13.6% 14.7% (1.1) pts.
Research & Development               $1,182 $1,043  13%       $1,162$1,025 13%
% of product sales                   19.7% 18.7% 1.0 pts.     19.4% 18.4% 1.0 pts.
Selling, General & Administrative    $1,559 $1,427   9%       $1,532$1,406 9%
% of product sales                   26.0% 25.6% 0.4 pts.     25.5% 25.2% 0.3 pts.
Other                                 $11    $28   (61%)        $— $—        NM
           Case 2:21-cv-01816 Document 1-42 Filed 02/26/21 Page 5 of 11 Page ID #:478
TOTAL Operating Expenses              $3,848 $3,557     8%      $3,513$3,247    8%

Operating Margin
operating income as % of product sales 39.7% 40.3% (0.6) pts. 45.3% 45.9% (0.6) pts.

Tax Rate                               11.8% 292.6%(280.8) pts. 13.3% 16.6% (3.3) pts.

NM: Not Meaningful
pts: percentage points



$Millions, except percentages                  GAAP                   Non-GAAP
                                       FY'18 FY'17 YOY Δ         FY'18 FY'17 YOY Δ
Cost of Sales                          $4,101 $4,069  1%        $3,001 $2,943   2%
% of product sales                     18.2% 18.7% (0.5) pts.    13.3% 13.5% (0.2) pts.
Research & Development                 $3,737 $3,562  5%        $3,657 $3,482   5%
% of product sales                     16.6% 16.3% 0.3 pts.      16.2% 16.0% 0.2 pts.
Selling, General & Administrative      $5,332 $4,870  9%        $5,232 $4,766 10%
% of product sales                     23.7% 22.3% 1.4 pts.      23.2% 21.9% 1.3 pts.
Other                                   $314 $375    (16%)        $—     $—     NM
TOTAL Operating Expenses              $13,484$12,876  5%        $11,890$11,191 6%

Operating Margin
operating income as % of product sales 45.5% 45.8% (0.3) pts. 52.6% 53.5% (0.9) pts.

Tax Rate                               12.1% 79.4% (67.3) pts. 13.5% 18.0% (4.5) pts.

NM: Not Meaningful
pts: percentage points

Cash Flow and Balance Sheet

        The Company generated $3.0 billion of free cash flow in the fourth quarter of 2018 versus $2.9 billion in the fourth quarter
        of 2017. The Company generated $10.6 billion of free cash flow for the full year 2018 versus $10.5 billion in 2017 due
        primarily to improvements in working capital, offset partially by higher tax payments.
        The Company's fourth quarter 2018 dividend of $1.32 per share was paid on Dec. 7, 2018, representing a 15 percent
        increase versus the fourth quarter of 2017. The Company's first quarter 2019 dividend of $1.45 per share declared on
        Dec. 7, 2018, will be paid on March 8, 2019, to all stockholders of record as of Feb. 15, 2019, representing a 10 percent
        increase from that paid in each of the previous four quarters.
        During the fourth quarter, the Company repurchased 11.1 million shares of common stock at a total cost of $2.2 billion. For
        the full year, the Company repurchased 94.5 million shares of common stock at a total cost of $17.9 billion. At the end of
        the fourth quarter, the Company had $5.1 billion remaining under its stock repurchase authorization.

$Billions, except shares               Q4'18Q4'17YOY ΔFY'18FY'17YOY Δ
Operating Cash Flow                    $ 3.2 $ 3.0 $ 0.2 $ 11.3$ 11.2 $ 0.1
Capital Expenditures                     0.2 0.2     0.1 0.7 0.7        0.1
Free Cash Flow                           3.0 2.9     0.1 10.6 10.5      0.0
Dividends Paid                           0.8 0.8     0.0 3.5 3.4        0.1
Share Repurchase                         2.2 0.8     1.4 17.9 3.1 14.7
Avg. GAAP Diluted Shares (millions)     640 724 (84) 665 735 (70)
Avg. non-GAAP Diluted Shares (millions) 640 729 (89) 665 735 (70)

Cash and Investments                      29.3 41.7 (12.4) 29.3 41.7 (12.4)
Debt Outstanding                          33.9 35.3 (1.4) 33.9 35.3 (1.4)
Stockholders' Equity                      12.5 25.2 (12.7) 12.5 25.2 (12.7)

Note: Numbers may not add due to rounding

2019 Guidance
For the full year 2019, the Company expects:

        Total revenues in the range of $21.8 billion to $22.9 billion.
        On a GAAP basis, EPS in the range of $11.55 to $12.75 and a tax rate in the range of 12.5 percent to 13.5 percent.
        On a non-GAAP basis, EPS in the range of $13.10 to $14.30 and a tax rate in the range of 14.0 percent to 15.0 percent.
        Capital expenditures to be approximately $700 million.

Fourth Quarter Product and Pipeline Update
The Company provided the following updates on selected product and pipeline programs:
           Case 2:21-cv-01816 Document 1-42 Filed 02/26/21 Page 6 of 11 Page ID #:479
BLINCYTO

         In January, the European Commission approved an expanded current indication to include adult patients with Philadelphia
         chromosome negative CD19 positive B-cell precursor acute lymphoblastic leukemia in first or second complete remission
         with minimal residual disease (MRD).

Nplate

         In December, the Company submitted a supplemental Biologics License Application (sBLA) to the U.S. Food and Drug
         Administration (FDA) to include the treatment of adult patients with immune thrombocytopenia (ITP) who have had ITP for
         12 months or less and an insufficient response to corticosteroids, immunoglobulins or splenectomy.
         In December, the FDA approved the sBLA for the treatment of pediatric patients one year of age and older with ITP for at
         least six months who have had an insufficient response to corticosteroids, immunoglobulins or splenectomy.

Repatha

         In January, the National Medical Products Administration approved a new indication for Repatha as the first PCSK9
         inhibitor in China for adults with established atherosclerotic cardiovascular disease to reduce the risk of myocardial
         infarction, stroke and coronary revascularization.

EVENITYTM (romosozumab)

         In January, the Japanese Ministry of Health, Labor and Welfare granted a marketing authorization for the treatment of
         osteoporosis in men and postmenopausal women at high risk of fracture.
         In January, the FDA Bone, Reproductive and Urologic Drugs Advisory Committee voted in favor of approval for the
         treatment of osteoporosis in postmenopausal women at high risk for fracture.

KANJINTI™ (ABP 980)

         In December, a Biologics License Application (BLA) for KANJINTI, a biosimilar Herceptin (trastuzumab), was resubmitted to
         the FDA.

ABP 710

         In December and January, the Company submitted a BLA to the FDA, and a Marketing Authorization Application to the
         EMA, respectively, for ABP 710, a biosimilar candidate to REMICADE® (infliximab).

EVENITY is developed in collaboration with UCB globally, as well as our joint venture partner Astellas in Japan
EVENITY and KANJINTI trade names provisionally approved by the FDA
Herceptin is a registered trademark of Genentech
Remicade is a registered trademark of Johnson and Johnson

Non-GAAP Financial Measures
In this news release, management has presented its operating results for the fourth quarters and full years of 2018 and 2017, in accordance with U.S.
Generally Accepted Accounting Principles (GAAP) and on a non-GAAP basis. In addition, management has presented its full year 2019 EPS and tax
rate guidance in accordance with GAAP and on a non-GAAP basis. These non-GAAP financial measures are computed by excluding certain items
related to acquisitions, restructuring and certain other items, including the repatriation tax on accumulated foreign earnings and other impacts of U.S.
corporate tax reform, from the related GAAP financial measures. Reconciliations for these non-GAAP financial measures to the most directly
comparable GAAP financial measures are included in the news release. Management has also presented Free Cash Flow (FCF), which is a
non-GAAP financial measure, for the fourth quarters and full years of 2018 and 2017. FCF is computed by subtracting capital expenditures from
operating cash flow, each as determined in accordance with GAAP.

The Company believes that its presentation of non-GAAP financial measures provides useful supplementary information to and facilitates additional
analysis by investors. The Company uses certain non-GAAP financial measures to enhance an investor's overall understanding of the financial
performance and prospects for the future of the Company's ongoing business activities by facilitating comparisons of results of ongoing business
operations among current, past and future periods. The Company believes that FCF provides a further measure of the Company's liquidity.

The Company uses the non-GAAP financial measures set forth in the news release in connection with its own budgeting and financial planning
internally to evaluate the performance of the business, including to allocate resources and to evaluate results relative to incentive compensation
targets. The non-GAAP financial measures are in addition to, not a substitute for, or superior to, measures of financial performance prepared in
accordance with GAAP.

About Amgen
Amgen is committed to unlocking the potential of biology for patients suffering from serious illnesses by discovering, developing, manufacturing and
delivering innovative human therapeutics. This approach begins by using tools like advanced human genetics to unravel the complexities of disease
and understand the fundamentals of human biology.

Amgen focuses on areas of high unmet medical need and leverages its expertise to strive for solutions that improve health outcomes and dramatically
improve people's lives. A biotechnology pioneer since 1980, Amgen has grown to be one of the world's leading independent biotechnology companies,
has reached millions of patients around the world and is developing a pipeline of medicines with breakaway potential.
           Case 2:21-cv-01816 Document 1-42 Filed 02/26/21 Page 7 of 11 Page ID #:480
For more information, visit www.amgen.com and follow us on www.twitter.com/amgen.

Forward-Looking Statements
This news release contains forward-looking statements that are based on the current expectations and beliefs of Amgen. All statements, other than
statements of historical fact, are statements that could be deemed forward-looking statements, including estimates of revenues, operating margins,
capital expenditures, cash, other financial metrics, expected legal, arbitration, political, regulatory or clinical results or practices, customer and
prescriber patterns or practices, reimbursement activities and outcomes and other such estimates and results. Forward-looking statements involve
significant risks and uncertainties, including those discussed below and more fully described in the Securities and Exchange Commission reports filed
by Amgen, including our most recent annual report on Form 10-K and any subsequent periodic reports on Form 10-Q and current reports on Form 8-K.
Unless otherwise noted, Amgen is providing this information as of the date of this news release and does not undertake any obligation to update any
forward-looking statements contained in this document as a result of new information, future events or otherwise.

No forward-looking statement can be guaranteed and actual results may differ materially from those we project. Our results may be affected by our
ability to successfully market both new and existing products domestically and internationally, clinical and regulatory developments involving current
and future products, sales growth of recently launched products, competition from other products including biosimilars, difficulties or delays in
manufacturing our products and global economic conditions. In addition, sales of our products are affected by pricing pressure, political and public
scrutiny and reimbursement policies imposed by third-party payers, including governments, private insurance plans and managed care providers and
may be affected by regulatory, clinical and guideline developments and domestic and international trends toward managed care and healthcare cost
containment. Furthermore, our research, testing, pricing, marketing and other operations are subject to extensive regulation by domestic and foreign
government regulatory authorities. We or others could identify safety, side effects or manufacturing problems with our products, including our devices,
after they are on the market. Our business may be impacted by government investigations, litigation and product liability claims. In addition, our
business may be impacted by the adoption of new tax legislation or exposure to additional tax liabilities. While we routinely obtain patents for our
products and technology, the protection offered by our patents and patent applications may be challenged, invalidated or circumvented by our
competitors, or we may fail to prevail in present and future intellectual property litigation. We perform a substantial amount of our commercial
manufacturing activities at a few key facilities, including in Puerto Rico, and also depend on third parties for a portion of our manufacturing activities,
and limits on supply may constrain sales of certain of our current products and product candidate development. We rely on collaborations with third
parties for the development of some of our product candidates and for the commercialization and sales of some of our commercial products. In
addition, we compete with other companies with respect to many of our marketed products as well as for the discovery and development of new
products. Discovery or identification of new product candidates or development of new indications for existing products cannot be guaranteed and
movement from concept to product is uncertain; consequently, there can be no guarantee that any particular product candidate or development of new
indications for existing products will be successful and become a commercial product. Further, some raw materials, medical devices and component
parts for our products are supplied by sole third-party suppliers. Certain of our distributors, customers and payers have substantial purchasing
leverage in their dealings with us. The discovery of significant problems with a product similar to one of our products that implicate an entire class of
products could have a material adverse effect on sales of the affected products and on our business and results of operations. Our efforts to acquire
other companies or products and to integrate the operations of companies we have acquired may not be successful. A breakdown, cyberattack or
information security breach could compromise the confidentiality, integrity and availability of our systems and our data. Our stock price is volatile and
may be affected by a number of events. Our business performance could affect or limit the ability of our Board of Directors to declare a dividend or our
ability to pay a dividend or repurchase our common stock. We may not be able to access the capital and credit markets on terms that are favorable to
us, or at all.

CONTACT: Amgen, Thousand Oaks
Trish Hawkins, 805-447-5631 (media)
Arvind Sood, 805-447-1060 (investors)

Amgen Inc.
Consolidated Statements of Income - GAAP
(In millions, except per-share data)
(Unaudited)

                                                                      Three months ended Years ended
                                                                         December 31,    December 31,
                                                                        2018     2017    2018 2017
Revenues:
Product sales                                                         $   6,001 $      5,569$22,533$21,795
Other revenues                                                              229          233 1,214 1,054
Total revenues                                                            6,230        5,802 23,747 22,849

Operating expenses:
Cost of sales                                                             1,096        1,059 4,101 4,069
Research and development                                                  1,182        1,043 3,737 3,562
Selling, general and administrative                                       1,559        1,427 5,332 4,870
Other                                                                        11           28    314    375
Total operating expenses                                                  3,848        3,557 13,484 12,876

Operating income                                                          2,382        2,245 10,263     9,973

Interest expense, net                                                       352          332   1,392    1,304
Interest and other income, net                                              155          301     674      928

Income before income taxes                                                2,185        2,214   9,545    9,597

Provision for income taxes                                                  257        6,478   1,151    7,618
           Case 2:21-cv-01816 Document 1-42 Filed 02/26/21 Page 8 of 11 Page ID #:481

Net income (loss)                                                     $    1,928 $   (4,264)$ 8,394$ 1,979

Earnings (loss) per share:
Basic                                                                 $     3.04 $    (5.89)$ 12.70$     2.71
Diluted                                                               $     3.01 $    (5.89)$ 12.62$     2.69

Weighted-average shares used in calculation of earnings per share:
Basic                                                                       635         724    661       731
Diluted                                                                     640         724    665       735



Amgen Inc.
Consolidated Balance Sheets - GAAP
(In millions)

                                                     December 31,
                                                      2018     2017
                                                   (Unaudited)
Assets
Current assets:
Cash, cash equivalents and marketable securities $       29,304$41,678
Trade receivables, net                                    3,580 3,237
Inventories                                               2,940 2,834
Other current assets                                      1,794 1,727
Total current assets                                     37,618 49,476

Property, plant and equipment, net                        4,958 4,989
Intangible assets, net                                    7,443 8,609
Goodwill                                                 14,699 14,761
Other assets                                              1,698 2,119
Total assets                                        $    66,416$79,954

Liabilities and Stockholders' Equity
Current liabilities:
Accounts payable and accrued liabilities            $     9,069$ 7,868
Current portion of long-term debt                         4,419 1,152
Total current liabilities                                13,488 9,020

Long-term debt                                           29,510 34,190
Long-term deferred tax liabilities                          864 1,166
Long-term tax liabilities                                 8,770 9,099
Other noncurrent liabilities                              1,284 1,238
Total stockholders' equity                               12,500 25,241
Total liabilities and stockholders' equity          $    66,416$79,954

Shares outstanding                                             630   722



Amgen Inc.
GAAP to Non-GAAP Reconciliations
(Dollars in millions)
(Unaudited)

                                                                                                Three months ended Years ended
                                                                                                   December 31,     December 31,
                                                                                                  2018     2017     2018 2017
GAAP cost of sales                                                                              $ 1,096 $     1,059$ 4,101$ 4,069
Adjustments to cost of sales:
Acquisition-related expenses (a)                                                                        (276)     (243) (1,099) (1,126)
Certain net charges pursuant to our restructuring initiative                                               (1)        —     (1)      —
Total adjustments to cost of sales                                                                      (277)     (243) (1,100) (1,126)
Non-GAAP cost of sales                                                                           $        819 $     816$ 3,001$ 2,943

GAAP cost of sales as a percentage of product sales                                                    18.3%      19.0% 18.2% 18.7%
Acquisition-related expenses (a)                                                                         -4.7       -4.3  -4.9  -5.2
Certain net charges pursuant to our restructuring initiative                                              0.0        0.0   0.0   0.0
Non-GAAP cost of sales as a percentage of product sales                                                13.6%      14.7% 13.3% 13.5%
           Case 2:21-cv-01816 Document 1-42 Filed 02/26/21 Page 9 of 11 Page ID #:482
GAAP research and development expenses                                                   $   1,182 $    1,043$ 3,737$ 3,562
Adjustments to research and development expenses:
Acquisition-related expenses (a)                                                               (19)       (20)   (78)   (77)
Certain net charges pursuant to our restructuring initiative                                    (1)          2    (2)    (3)
Total adjustments to research and development expenses                                         (20)       (18)   (80)   (80)
Non-GAAP research and development expenses                                               $   1,162 $    1,025$ 3,657$ 3,482

GAAP research and development expenses as a percentage of product sales                      19.7%     18.7% 16.6% 16.3%
Acquisition-related expenses (a)                                                               -0.3      -0.3  -0.4  -0.3
Certain net charges pursuant to our restructuring initiative                                    0.0       0.0   0.0   0.0
Non-GAAP research and development expenses as a percentage of product sales                  19.4%     18.4% 16.2% 16.0%

GAAP selling, general and administrative expenses                                        $   1,559 $    1,427$ 5,332$ 4,870
Adjustments to selling, general and administrative expenses:
Acquisition-related expenses (a)                                                               (19)       (20)   (84)   (99)
Certain net charges pursuant to our restructuring initiative                                    (8)        (1)   (16)    (2)
Other                                                                                            —          —      —     (3)
Total adjustments to selling, general and administrative expenses                              (27)       (21) (100) (104)
Non-GAAP selling, general and administrative expenses                                    $   1,532 $    1,406$ 5,232$ 4,766

GAAP selling, general and administrative expenses as a percentage of product sales           26.0%     25.6% 23.7% 22.3%
Acquisition-related expenses (a)                                                               -0.3      -0.4  -0.4  -0.4
Certain net charges pursuant to our restructuring initiative                                   -0.2       0.0  -0.1   0.0
Other                                                                                           0.0       0.0   0.0   0.0
Non-GAAP selling, general and administrative expenses as a percentage of product sales       25.5%     25.2% 23.2% 21.9%

GAAP operating expenses                                                                  $   3,848 $    3,557$13,484$12,876
Adjustments to operating expenses:
Adjustments to cost of sales                                                                 (277)      (243) (1,100) (1,126)
Adjustments to research and development expenses                                               (20)       (18)   (80)    (80)
Adjustments to selling, general and administrative expenses                                    (27)       (21) (100) (104)
Certain net charges pursuant to our restructuring initiative (b)                                (1)       (27)      7    (83)
Certain other expenses                                                                           —          —    (25)      —
Acquisition-related adjustments (c)                                                            (10)        (1) (296) (292)
Total adjustments to operating expenses                                                      (335)      (310) (1,594) (1,685)
Non-GAAP operating expenses                                                              $   3,513 $    3,247$11,890$11,191

GAAP operating income                                                                    $   2,382 $    2,245$10,263$ 9,973
Adjustments to operating expenses                                                              335        310 1,594 1,685
Non-GAAP operating income                                                                $   2,717 $    2,555$11,857$11,658

GAAP operating income as a percentage of product sales                                       39.7%     40.3% 45.5% 45.8%
Adjustments to cost of sales                                                                    4.7       4.3   4.9   5.2
Adjustments to research and development expenses                                                0.3       0.3   0.4   0.3
Adjustments to selling, general and administrative expenses                                     0.5       0.4   0.5   0.4
Certain net charges pursuant to our restructuring initiative (b)                                0.0       0.6   0.0   0.4
Certain other expenses                                                                          0.0       0.0   0.0   0.0
Acquisition-related adjustments (c)                                                             0.1       0.0   1.3   1.4
Non-GAAP operating income as a percentage of product sales                                   45.3%     45.9% 52.6% 53.5%

GAAP interest and other income, net                                                      $     155 $      301$    674$    928
Adjustments to other income (d)                                                                  —          —     (68)      —
Non-GAAP interest and other income, net                                                  $     155 $      301$    606$    928

GAAP income before income taxes                                                          $   2,185 $    2,214$ 9,545$ 9,597
Adjustments to operating expenses                                                              335        310 1,594 1,685
Adjustments to other income (d)                                                                  —          —    (68)     —
Non-GAAP income before income taxes                                                      $   2,520 $    2,524$11,071$11,282

GAAP provision for income taxes                                                          $     257 $    6,478$ 1,151$ 7,618
Adjustments to provision for income taxes:
Income tax effect of the above adjustments (e)                                                  77          98    362      538
Other income tax adjustments (f)                                                                 —     (6,156)    (15) (6,120)
Total adjustments to provision for income taxes                                                 77     (6,058)    347 (5,582)
Non-GAAP provision for income taxes                                                      $     334 $       420$ 1,498$ 2,036

GAAP tax as a percentage of income before taxes                                              11.8%     292.6% 12.1% 79.4%
Adjustments to provision for income taxes:
          Case 2:21-cv-01816 Document 1-42 Filed 02/26/21 Page 10 of 11 Page ID #:483
Income tax effect of the above adjustments (e)                                                              1.5       -32.1   1.6  -7.1
Other income tax adjustments (f)                                                                            0.0      -243.9  -0.2 -54.3
Total adjustments to provision for income taxes                                                             1.5      -276.0   1.4 -61.4
Non-GAAP tax as a percentage of income before taxes                                                      13.3%       16.6% 13.5% 18.0%

GAAP net income (loss)                                                                               $   1,928 $    (4,264)$ 8,394$ 1,979
Adjustments to net income (loss):
Adjustments to income before income taxes, net of the income tax effect                                    258          212 1,164      1,147
Other income tax adjustments (f)                                                                             —        6,156     15     6,120
Total adjustments to net income (loss)                                                                     258        6,368 1,179      7,267
Non-GAAP net income                                                                                  $   2,186 $      2,104$ 9,573$    9,246




Amgen Inc.
GAAP to Non-GAAP Reconciliations
(In millions, except per-share data)
(Unaudited)

The following table presents the computations for GAAP and non-GAAP diluted earnings (loss) per share:

                                                       Three months ended             Three months ended
                                                        December 31, 2018              December 31, 2017
                                                       GAAP Non-GAAP                  GAAP     Non-GAAP

Net income                                           $   1,928 $           2,186 $     (4,264) $         2,104

Shares
Weighted-average shares for basic EPS                      635               635          724             724
Effect of dilutive shares                                    5                 5            —               5
Weighted-average shares for diluted EPS                    640               640          724             729

Diluted EPS                                          $     3.01 $            3.42 $     (5.89) $          2.89

                                                           Year ended                     Year ended
                                                        December 31, 2018              December 31, 2017
                                                       GAAP     Non-GAAP              GAAP     Non-GAAP

Net income                                           $   8,394 $           9,573 $      1,979 $          9,246

Shares
Weighted-average shares for basic EPS                      661               661          731             731
Effect of dilutive shares                                    4                 4            4               4
Weighted-average shares for diluted EPS                    665               665          735             735

Diluted EPS                                          $   12.62 $           14.40 $       2.69 $          12.58

(a)The adjustments related primarily to noncash amortization of intangible assets acquired in business combinations.

(b)For the three months and year ended December 31, 2017, the adjustments related primarily to severance expenses associated with our
   restructuring initiative.

(c)For the years ended December 31, 2018 and 2017, the adjustments related primarily to impairments of intangible assets acquired in business
   combinations.

(d)For the year ended December 31, 2018, the adjustment related to the net gain associated with the Kirin-Amgen share acquisition.

(e)The tax effect of the adjustments between our GAAP and non-GAAP results takes into account the tax treatment and related tax rate(s) that apply
   to each adjustment in the applicable tax jurisdiction(s). Generally, this results in a tax impact at the U.S. marginal tax rate for certain adjustments,
   including the majority of amortization of intangible assets, whereas the tax impact of other adjustments, including restructuring expense, depends
   on whether the amounts are deductible in the respective tax jurisdictions and the applicable tax rate(s) in those jurisdictions. Due to these factors,
   the effective tax rates for the adjustments to our GAAP income before income taxes, for the three months and year ended December 31, 2018,
   were 23.0% and 23.7%, compared with 31.6% and 31.9% for the corresponding periods of the prior year.

(f) For the three months and year ended December 31, 2017, the adjustments related primarily to the impact of U.S. Corporate tax reform, including
    the repatriation tax on accumulated foreign earnings and the remeasurement of certain net deferred and other tax liabilities.

(g)During periods of net loss, diluted loss per share is equal to basic loss per share because the antidilutive effect of potential common shares is
   disregarded.
          Case 2:21-cv-01816 Document 1-42 Filed 02/26/21 Page 11 of 11 Page ID #:484


Amgen Inc.
Reconciliations of Cash Flows
(In millions)
(Unaudited)

                                                    Three months ended Years ended
                                                       December 31,      December 31,
                                                      2018     2017      2018 2017
Net cash provided by operating activities            $ 3,194 $ 3,012$ 11,296$11,177
Net cash (used in) provided by investing activities    (4,637)      (78) 14,339 (4,024)
Net cash used in financing activities                  (3,568)  (2,134)(22,490) (6,594)
(Decrease) increase in cash and cash equivalents       (5,011)      800 3,145       559
Cash and cash equivalents at beginning of period        11,956    3,000 3,800 3,241
Cash and cash equivalents at end of period           $ 6,945 $ 3,800$ 6,945$ 3,800

                                                 Three months ended Years ended
                                                    December 31,    December 31,
                                                   2018     2017     2018 2017
Net cash provided by operating activities         $ 3,194 $ 3,012$ 11,296$11,177
Capital expenditures                                  (225)    (153) (738) (664)
Free cash flow                                    $ 2,969 $ 2,859$10,558$10,513



Reconciliation of GAAP EPS Guidance to Non-GAAP
EPS Guidance for the Year Ending December 31, 2019
(Unaudited)

GAAP diluted EPS guidance               $11.55 —$12.75
Known adjustment to arrive at non-GAAP*:
Acquisition-related expenses (a)              1.55
Non-GAAP diluted EPS guidance           $13.10 —$14.30

*   The known adjustments are presented net of their related tax impact, which amount to approximately $0.43 per share.

(a) The adjustments relate primarily to non-cash amortization of intangible assets acquired in business combinations.

Our GAAP diluted EPS guidance does not include the effect of GAAP adjustments triggered by events that may occur subsequent to this press release
such as acquisitions, asset impairments, litigation and changes in the fair value or our contingent consideration.



Reconciliation of GAAP Tax Rate Guidance to Non-GAAP
Tax Rate Guidance for the Year Ending December 31, 2019
(Unaudited)

GAAP tax rate guidance                       12.5%   —13.5%
Tax rate of known adjustments discussed above     1.5%
Non-GAAP diluted EPS guidance                14.0%   —15.0%




    View original content to download multimedia:http://www.prnewswire.com/news-releases/amgen-reports-fourth-quarter-and-full-year-2018-
financial-results-300786243.html

SOURCE Amgen
